19-3581
     Lin v. Rosen
                                                                                   BIA
                                                                             Douchy, IJ
                                                                           A208 597 828
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 29th day of December, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            RENNA RAGGI,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   LIQUN LIN,
14            Petitioner,
15
16                  v.                                           19-3581
17                                                               NAC
18   JEFFREY A. ROSEN, ACTING UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.*
21   _____________________________________
22
23   FOR PETITIONER:                  Jeffrey E. Baron, Baron &
24                                    Shelkin, P.C., New York, NY.
25
26   FOR RESPONDENT:                  Jeffrey Bossert Clark, Acting
27                                    Assistant Attorney General;
28                                    Shelley R. Goad, Assistant
29                                    Director; Julia J. Tyler, Trial
30                                    Attorney, Office of Immigration
31                                    Litigation, United States

     * The Clerk of Court is directed to amend the caption as set
     forth above.
1                                         Department of Justice, Washington,
2                                         DC.
3
4           UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8           Petitioner      Liqun    Lin,    a   native   and   citizen   of   the

 9   People’s Republic of China, seeks review of an October 22,

10   2019 decision of the BIA affirming a March 5, 2018 decision

11   of an Immigration Judge (“IJ”) denying asylum, withholding of

12   removal, and relief under the Convention Against Torture

13   (“CAT”).      In re Liqun Lin, No. A208 597 828 (B.I.A. Oct. 22,

14   2019), aff’g No. A208 597 828 (Immig. Ct. N.Y. City Mar. 5,

15   2018).        We     assume    the     parties’   familiarity     with    the

16   underlying facts and procedural history.

17          We have reviewed both the IJ’s and the BIA’s opinions

18   “for    the   sake    of     completeness.”       Wangchuck v.    Dep’t    of

19   Homeland      Sec.,    448    F.3d   524,   528   (2d   Cir.   2006).     The

20   applicable standards of review are well established.                      See

21   8 U.S.C. § 1252(b)(4)(B); Y.C. v. Holder, 741 F.3d 324, 332

22   (2d Cir. 2013).         The agency did not err in concluding that

23   Lin failed to satisfy her burden of proving a well-founded

24   fear of future persecution on account of her practice of

25   Christianity in an unregistered church in China and her escape
                                             2
1    from a raid on that church in 2015.

2          As an initial matter, Lin did not exhaust before the

3    agency her claim that she suffered past persecution and

 4   therefore we do not consider it.          See Lin Zhong v. U.S. Dep’t

 5   of    Justice,     480    F.3d     104,   118–22     (2d    Cir.   2007).

 6   Nonetheless, we note that the threat of detention without

 7   more does not constitute past persecution.                 See Guan Shan

8    Liao v. U.S. Dep’t of Justice, 293 F.3d 61, 70 (2d Cir. 2002).

9          Absent past persecution, an alien may establish asylum

10   eligibility by demonstrating a well-founded fear of future

11   persecution.       8 C.F.R.       § 1208.13(b)(2);    Ramsameachire    v.

12   Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).                 To do so, an

13   applicant must show either a reasonable possibility that she

14   will be singled out for persecution or that the country of

15   removal has a pattern or practice of persecuting similarly

16   situated individuals.           8 C.F.R. § 1208.13(b)(2)(iii).

17         The agency did not err in finding Lin’s fear of being

18   singled out for future persecution speculative because, at

19   the   time   of   her    2018    hearing, police     had   not   expressed

20   interest in her since 2015.          See 8 C.F.R. § 1208.13(b)(2)(i),

21   (iii); see also Jian Xing Huang v. U.S. INS, 421 F.3d 125,

22   129 (2d Cir. 2005) (“In the absence of solid support in the

23   record . . . , [an applicant’s] fear is speculative at

                                           3
1    best.”).    The agency also did not err in determining that Lin

2    failed to demonstrate “systemic or pervasive” persecution of

3    similarly situated Christians sufficient to demonstrate a

4    pattern    or    practice     of   persecution   because    the   evidence

5    states    that    tens   of   millions    of   Christians   practice    in

6    unregistered churches in China and that restrictions vary by

7    region.    In re A-M-, 23 I. & N. Dec. 737, 741 (BIA 2005); see

 8   also 8 C.F.R. § 1208.13(b)(2)(iii).

 9       Accordingly, the agency reasonably concluded that Lin

10   failed to establish a well-founded fear of persecution.                See

11   8 C.F.R. § 1208.13(b)(2).           That finding was dispositive of

12   Lin’s applications for asylum, withholding of removal, and

13   CAT relief.       See Lecaj v. Holder, 616 F.3d 111, 119–20 (2d

14   Cir. 2010) (an applicant who fails to show sufficient risk of

15   harm for asylum “necessarily fails” to meet the higher burdens

16   for withholding of removal and CAT relief).

17       For the foregoing reasons, the petition for review is

18   DENIED.    All pending motions and applications are DENIED and

19   stays VACATED.

20                                       FOR THE COURT:
21                                       Catherine O’Hagan Wolfe,
22                                       Clerk of Court
23




                                           4